Case: 16-60770      Document: 00514226077         Page: 1    Date Filed: 11/06/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                    No. 16-60770                                 FILED
                                  Summary Calendar                        November 6, 2017
                                                                            Lyle W. Cayce
                                                                                 Clerk
FAVAZ UR-REHMAN,

                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A205 999 308


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Favaz Ur-Rehman petitions for review of the dismissal of his appeal by
the Board of Immigration Appeals (BIA) following the denial by the
Immigration Judge of his application for asylum, withholding of removal, and
withholding of removal under the Convention Against Torture (CAT). We
review the denial of relief for substantial evidence.                Tamara-Gomez v.
Gonzales, 447 F.3d 343, 347 (5th Cir. 2006).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60770    Document: 00514226077     Page: 2   Date Filed: 11/06/2017


                                 No. 16-60770

      Substantial evidence supports the BIA’s finding that Ur-Rehman was
not entitled to asylum or withholding of removal. The record does not compel
the conclusion that the harm he suffered, the destruction of his business and
threats to harm him and his family, amounted to persecution. See Tamara-
Gomez, 447 F.3d at 347-48; Eduard v. Ashcroft, 379 F.3d 182, 187 (5th Cir.
2004). The record also does not compel the conclusion that he has a well-
founded fear of persecution on account of a protected ground because he
previously engaged in conduct that the Taliban perceived to be anti-Islamic.
See Orellana-Monson v. Holder, 685 F.3d 511, 518 (5th Cir. 2012); Tamara-
Gomez, 447 F.3d at 347-49; Zhao v. Gonzales, 404 F.3d 295, 307 (5th Cir. 2005).
We do not consider his alternative argument that he established a pattern or
practice of persecution of similarly situated persons and his inclusion in and
identification with that group, see Zhao, 404 F.3d at 307, because this portion
of his brief fails to meaningfully comply with the appellate briefing
requirements, see FED. R. APP. P. 28(a)(8)(A). We lack jurisdiction to consider
Ur-Rehman’s unexhausted argument that the BIA erred in failing to actually
decide whether he is a member of a particular social group; in any event, the
BIA’s determination to assume that he is for the sake of argument inured to
Ur-Rehman’s benefit. See Omari v. Holder, 562 F.3d 314, 319-21 (5th Cir.
2009).
      Ur-Rehman again fails to comply with the appellate briefing
requirements in the portion of his brief regarding the denial of CAT relief. See
FED. R. APP. P. 28(a)(8)(A). Moreover, substantial evidence supports the BIA’s
finding that Ur-Rehman failed to establish that he will be tortured by or with
the acquiescence of the Pakistan Government. See Tamara-Gomez, 447 F.3d
at 347, 350-51.




                                       2
    Case: 16-60770     Document: 00514226077    Page: 3   Date Filed: 11/06/2017


                                 No. 16-60770

      Ur-Rehman’s petition for review is DENIED in part and DISMISSED in
part for lack of jurisdiction.




                                      3